DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites on:
line 5, “the shape”.  There is insufficient antecedent basis for “the shape” since no shape has been previously introduced in the claim.
line 10, “the long sides” and further on line 11 “the short sides”.  There is insufficient antecedent basis for “the long sides” and “the short sides” since no long or short sides have been previously introduced in the claim.
Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter—Kitajima--).
In regards to claim 1, Kitajima discloses a cutting insert (3) comprising a first end surface (12), a second end surface (the other one of 12) on an opposite side to the first end surface (see Figure 10), and a peripheral side surface (11) which is parallel to a central axis (C2) connecting a center of the first end surface (12) and a center of the second end surface (the other of 12) and which connects the first end surface and the second end surface (in the same way as presented by the Applicant); the first and second end surfaces (12) having substantially the same shape wherein a first major cutting edge (14), a first wiper edge (31) adjacent to the first major cutting edge (14), and a first inner edge (32) adjacent to the first wiper edge (31) are formed in a periphery of the first end surface (see Figure 8); wherein a periphery of the second end surface (12) comprises a second major cutting edge (14) formed in one of the long sides of the periphery of the second end surface (12), and a second wiper edge (31) and a second inner edge (32) formed in one of the short sides of the periphery of the second end surface (note that the insert is reversible, as such the features of the first end surface 12 are the same as the second end surface 12, see at least Figures 9 and 10), the peripheral side surface comprises a first side surface (11) facing (in the same way as presented by the Applicant) the first major cutting edge (14), a second side surface (on Figure 10, refer to the right side of 36) facing the first wiper edge (31), and a third side surface (on Figure 10, refer to the left side of 36) facing the first inner edge (32); a flank (23) of the first major cutting edge (14) and a flank (41) of the first wiper edge are inclined so as to approach the central axis (as seen on Figure 10), heading (or extending radially) toward the first end surface; the flank (23) of the first major cutting edge is located on a different plane from the first side surface (as in Figure 8), and the flank (41) of the first wiper edge (31) is located (at least on a portion) on a different plane (Figure 8, in the same way Applicant’s flank 321 is on “a different plane” from the first wiper edge 12) from the second side surface; and a flank (42) of the first inner edge is located on a same (inclined) plane (at least on a portion) as the third side surface; and the second side surface (12) configures a flank (42) of the second inner edge (32), wherein the first and second inner edges (32) each have a negative shape (see Figure 8, and note how the clearance increases, radially, as it extends away from each of the first and second inner edges 32, such that it is negative in shape.)
However, Kitajima fails to disclose that the value of the clearance angle is zero.
Since Kitajima does, however, disclose that each first and second inner edges has a flank or clearance with an angle, being negative in shape; the value of the clearance angle constitutes a defined value of the cutting insert. Therefore, the value of the clearance angle of the first and second inner edges is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the clearance angle will depend on the material being machined and cutting edge strength (e.g. softer materials require a positive clearance angle and harder materials require a negative clearance angle in order to provide the cutting edge with additional strength when machining). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined negative clearance angle, were disclosed in the prior art by Kitajima, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kitajima’s negative clearance angle to be as desired, such as zero.  In re Boesch, 205 USPQ 215.
In regards to claim 2, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses wherein the first major cutting edge (14) is bent in a protruding V shape toward the second end surface (in the same way as presented by the Applicant).
In regards to claim 3, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses that the first end surface is of 180-degree symmetry around the central axis (C2), and a third major cutting edge opposing the first major cutting edge, a third wiper edge adjacent to the second major cutting edge, and a third inner edge adjacent to the third wiper edge are further formed in the periphery of the first end surface (in the same way as presented by the Applicant); the first end surface is divided into two halves by a protruding ridge (33) which is disposed between the first major cutting edge and the third major cutting edge; and the protruding ridge is formed as a curved surface whose amount of protrusion from the first end surface decreases as it approaches the central axis (in the same way as presented by the Applicant).
In regards to claim 4, Kitajima as modified discloses that the cutting insert according to claim 2, Kitajima as modified also discloses that the first end surface is of 180-degree symmetry around the central axis (C2), and a third major cutting edge opposing the first major cutting edge (in the same way as presented by the Applicant), a third wiper edge adjacent to the third major cutting edge, and a third inner edge adjacent to the third wiper edge are further formed in the periphery of the first end surface (in the same way as presented by the Applicant); the first end surface is divided into two halves by a protruding ridge (33) which is disposed between the first major cutting edge and the third major cutting edge; and the protruding ridge is formed as a curved surface whose amount of protrusion from the first end surface decreases as it approaches the central axis (in the same way as presented by the Applicant).
In regards to claim 5, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 6, Kitajima as modified discloses that the cutting insert according to claim 2, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 7, Kitajima as modified discloses that the cutting insert according to claim 3, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 8, Kitajima as modified discloses that the cutting insert according to claim 4, Kitajima as modified also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 9, Kitajima as modified discloses that the cutting insert according to claim 1, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 10, Kitajima as modified discloses that the cutting insert according to claim 2, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 11, Kitajima as modified discloses that the cutting insert according to claim 3, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 12, Kitajima as modified discloses that the cutting insert according to claim 4, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 13, Kitajima as modified discloses that the cutting insert according to claim 5, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 14, Kitajima as modified discloses that the cutting insert according to claim 6, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 15, Kitajima as modified discloses that the cutting insert according to claim 7, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 16, Kitajima as modified discloses that the cutting insert according to claim 8, Kitajima as modified also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
Response to Arguments
Applicant’s arguments filed on 04/26/2022 with respect to claim 1 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over Kitajima et al. US 2019/0240746 (hereafter—Kitajima--) has been incorporated as aforementioned.
The Examiner first notes that Kitajima’s insert has substantially the same shape on both the first and second end surfaces.  This is supported on at least paragraph [0018], where Kitajima discloses that the cutting insert has front and back reversibly symmetrical shape.  Accordingly, the first and second end surfaces have substantially the same shape.  See also Figures 7, 9 and 10.
The Examiner also notes that Applicant appears to be arguing that Kitajima discusses on paragraphs [0004-0005] a cutting insert wherein each wiper edge is formed in reverse positive shape while each inner edge is formed in a positive shape with a positive clearance angle (see page 7 of Applicant’s remarks).  However, there is nothing on Kitajima that discloses and or mentions a reverse positive shape where each inner edge has a positive clearance angle.  Accordingly, as suggested by Figure 8 of Kitakima, the clearance angle of each inner edge 32 as interpreted by the examiner, is actually negative in shape.  This is particularly suggested on the way the flank surface of corresponding inner edge 32 is offset and increases radially as it extends away from the inner edge 32.  On this basis, a result effective variable analysis was performed as aforementioned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722